Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 10, 17, 18 is objected to because of the following informalities:  delete the reference to “a human” so as to avoid any confusion over whether a human is being positively recited or not; rather the recitation of “the mechanical mechanism is actuated” covers such or applicant may wish to consider “manually actuated” is such is critical to narrowly set forth relative to the mere actuation (whether manually or not) of the mechanical mechanism.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4140191 to Hickey. 
Regarding claim 1, Hickey discloses a wheel maintenance device comprising: a wheel receiving component 10 that supports the wheel and a wheel driving component 25 that rotates the wheel, the wheel driving component including a mechanical mechanism (i.e. a motor) that drives rotation of a driving roller 23 when a human actuates the mechanical mechanism, wherein the wheel rotates when the mechanical mechanism drives rotation of the driving roller (see col. 3, lines 67-col. 4, lines 1-2). Hickey does not explicitly disclose that the actuation of the device results in the wheel rotating less than 
Regarding claim 4, Hickey discloses the device of claim 1 wherein the wheel receiving component comprises a belt 24 (see Fig. 1; also see instant application structure 113).
Regarding claim 5, Hickey discloses the device of claim 1 wherein the wheel receiving component includes an idler roller 20.
Regarding claim 8, Hickey discloses the device of claim 1 wherein the mechanical mechanism is functionally engaged to the driving roller (as evident from Fig. 1).
Regarding claim 10, Hickey discloses the device of claim 1 wherein the device is configured such that the human actuates the mechanical mechanism repeatedly in order to eventually cause the driving roller to actuate enough times to cause a full rotation of the wheel (i.e. such that the motor of Hickey is repeatedly engaged and disengaged to function as such). Examiner notes that this claim sets forth method / process limitations and does not further narrow the structure of the wheel maintenance device. Examiner also notes that even though this claim was withdrawn as best understood the subject matter of such is not necessarily restricted to unelected embodiments. Therefore, examiner happily 
Regarding claim 11, Hickey discloses the device of claim 1 wherein the device is configured to completely rotate the wheel through repeated actuations of the mechanical mechanism (i.e. such that the motor of Hickey is repeatedly engaged and disengaged to function as such). Examiner notes that this claim sets forth method / process limitations and does not further narrow the structure of the wheel maintenance device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of US 20070138112 to Meyer et al. (“Meyer”).

Regarding claim 6, Hickey discloses the device of claim 1 but does not provide that the driving roller includes a textured surface. Meyer discloses a high friction surface 18 on rollers. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing slippage of the driving wheel and therefore wasted energy.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. The restriction requirement set forth the idea that the embodiments of Fig. 7, 8A, and 8B were mutually exclusive embodiments (in addition to Fig. 6 which presents an entirely different frame assembly relative to Fig. 7, 8A, and 8B). Examiner provided an extensive analysis of the different embodiments in the Final Office Action in response to Applicant arguments subsequent originally electing Fig. 7 without traverse (see 4/20/21 “Response to Restriction / Election Requirement”). Examiner appreciates applicant’s arguments that 116 is disclosed such that “other mechanisms may also be provided to drive roller 112-2” ([0023]). However, examiner is not persuaded that the “other mechanisms” 116 116 would have been used in those drawings or 116 would explicitly correspond with the pedal mechanisms of Fig. 8A/8B in the specification. The embodiments of Fig. 8A and 8B were in the original restriction requirement set forth as mutually exclusive embodiments relative to Fig. 7. 
As a result, since claims 2-3, 7, and 12-20 are directed to species other than that which was elected, these claims are still considered withdrawn for purposes of claim examination. 
The prior art argument is not persuasive at least with overcoming a 103 rejection of Hickey. The specification sets forth the idea that the rotation of the wheel has a dual benefit of not only rotating the wheel but also rotating the engine. First, there is nothing in this concept that has anything to do with the structure of the device from rotating a full or half or a quarter or many full rotations. There is nothing that prevents a momentary operation of the Hickey wheel maintenance device from rotating only a partial revolution. However, in the interest of advancing prosecution, Examiner provides a specific rationale to rotate the wheel as such in view of Hickey’s teachings. Examiner further notes that Hickey expressly provide for unlinking the wheel from the engine as well so not all rotations of the wheel are directed to turn over the engine (see col. 4, lines 43-47).
Examiner recommends adding the following to overcome the present rejection: the wheel maintenance device further includes a frame, a ramp, and an idler roller; the idler roller being positioned between two side portions of a frame which extend away from the ramp; the idler roller positioned between the ramp and the driving roller and also between both side portions, and the mechanical mechanism directly rotating the driving roller positioned on the opposite end of the side portions relative to the ramp, with one of the side portions being disposed between the driving mechanism and the driving roller. Examiner notes that this claim language is still generic to the embodiments of Fig. 7, 8A and 8B (although not Fig. 6) so claims directed to those embodiments may be rejoined if the claim as amended overcomes the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617